471 F.3d 857
S. Keith CURRAN; Rhonda Curran, Appellants,v.WASHINGTON MUTUAL BANK, F.A., Appellee.
No. 06-1911.
United States Court of Appeals, Eighth Circuit.
Submitted: November 17, 2006.
Filed: December 18, 2006.

Robert L. Depper, Jr., Depper Law Firm, Eldorado, AR, Donald Richard Jones, Richard Wilensky, Wilensky & Jones, Patrick J. Mulligan, Eric N. Roberson, Jason H. Fox, Reid Stewart, Law Offices of Patrick J. Mulligan, Dallas, TX, for appellants.
Elizabeth Robben Murray, Kevin Arlen Crass, Friday & Eldredge, Little Rock, AR, Marc D. Sokol, Matthew M. Neumeier, Scott T. Schutte, Jenner & Block, Chicago, IL, for appellee.
Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
PER CURIAM.


1
The plaintiffs appeal a judgment entered against them by the district court1 in their action under the Real Estate Settlement Procedures Act (RESPA), 12 U.S.C. § 2605(e). They claimed that RESPA prohibits charging fees for providing mortgagees with payoff statements. We rejected an identical claim in Watt v. GMAC Mortgage Corp., 457 F.3d 781 (2006), and we therefore reject the present claim.


2
Affirmed.



Notes:


1
 The Honorable Harry F. Barnes, United States District Judge for the Western District of Arkansas